Title: To Benjamin Franklin from Seth Jaquà, 10 June 1782
From: Jaqua——, Seth
To: Franklin, Benjamin


My Lord.Lisbon 10th, June 1782.
I eagerly embrace this opportunity of informing your Excellency that I am an American, born in Salisbury, had the Honr. of serving Two years and Six Months as a Lieutenant in Colonel Brown’s Corps and acted as Commissary to Genl. Sullivan’s Camp, had the Misfortune to be taken by a party of the Indians, who lay in ambush on our march to fort Stanwix, Commanded by the inhuman & unfeeling Colonel Butler, from whom, & from the merciless, & blood thirsty Indians acting under him, I recd. the most cruel and shocking Treatmt. marched quite naked thro Swamps woods, & wildernesses, for sevl. days, witht. any Nourishment, but what was hardly sufficient to sustain nature, words cannot express the miseries & torments I was daily exposed to, was confined in Jail in Quebeck for two years & odd days, on a half Starving allowance of provisions. At the expiration of sd. Time was sent on board an English Transport bound to London, but being drove by contrary winds into Beerhaven in the South west part of Ireland where I got an opportunity of escaping from their hands into the Country, from which place I in six Months time procured a Passage on board of a Portugueze Vessel bound to this Port, thro’ the Generosity & goodness of an Irish Young Man, who sailed in the same Vessel, Paid five Guineas for my Passage, & was my best friend both here & in Ireland on every occasion his name is Mr. Thornton. I would have suffered a great deal here, being destitute of Cloaths, money, or necessaries, had it not been for the humanity of the French Agent residing here, The American Gentleman who succours distressed men in my Situation being not at Home, I arrived here the 7th. Inst.
I humbly request that your Excellency will be so Kind as to remit me in behalf of the Continental Congress, by the return of the Packet, a Sum sufficient for buying me a couple Suits of Cloths, for paying what I owe to Mr. Thornton, for defraying my Expences here & for paying my travelling Expences & Passage to America by the way of Cadiz, as it is the nearest place where I expect a Vessel. I remain with due esteem your Excellencies most obedient & most humble Servant
Seth Jaquà
His Excellency Dr. Franklin Ambassador at the Court of Paris in behalf of the free & Independent united States of North America.
